IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED


KEVIN VALENTIN,

               Appellant,

 v.                                                   Case No. 5D15-3804

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed June 2, 2017

Appeal from the Circuit Court
for Orange County,
Jenifer M. Davis, Judge.

James S. Purdy, Public Defender, and
Susan A. Fagan, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee,   and     Rebecca Rock
McGuigan, Assistant Attorney General,
Daytona Beach, for Appellee.


PER CURIAM.

       We affirm Kevin Valentin’s sentence. See Young v. State, 42 Fla. L. Weekly D1103

(Fla. 5th DCA May 12, 2017); St. Val v. State, 174 So. 3d 447 (Fla. 4th DCA 2015).

However, on remand, as the State properly concedes, Valentin shall be awarded twenty

days of additional jail credit.
     AFFIRMED and REMANDED FOR CORRECTION OF SENTENCE.


COHEN, C.J., ORFINGER and BERGER, JJ., concur.




                                    2